Case 1:18-cv-23992-JEM Document 269 Entered on FLSD Docket 08/05/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                  Case Number: 18-23992-CIV-MARTINEZ-OTAZO-REYES

  COMMODITY FUTURES TRADING
  COMMISSION,

         Plaintiff,

  vs.

  TIMOTHY JOSEPH ATKINSON, et al.,

        Defendants.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, for a Report and Recommendation on Temporary Receiver Melanie E. Damian’s

  Unopposed Sixth Interim Application for an Order Approving and Authorizing Payment of Fees

  and Expenses of Receiver and Her Professionals (“Sixth Motion for Fees”), [ECF No. 264].

  Magistrate Judge Otazo-Reyes filed a Report and Recommendation, [ECF No. 267],

  recommending the Motion be granted. The Court has reviewed the record and notes that no

  objections have been filed. After careful consideration, it is hereby:

         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and

  Recommendation, [ECF No. 267], is AFFIRMED and ADOPTED. Accordingly, it is:

         ADJUDGED that

         1.      Temporary Receiver Melanie E. Damian’s Sixth Motion for Fees, [ECF No. 264],

  is GRANTED.

         2.      The Receiver is authorized to pay fees and costs as follows:

                 a) $40,929.66 to herself and the Lead Counsel from the AIP Fiduciary Account;
Case 1:18-cv-23992-JEM Document 269 Entered on FLSD Docket 08/05/2021 Page 2 of 2




               b) $852.76 to the Forensic Accountant from the AIP Fiduciary Account.

        DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of August, 2021.


                                                  ____________________________________
                                                  JOSE E MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                              2
